ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 3 is allowable because the prior art of record fails to teach or suggest an image generation control device configured to generate an image of an object to be imaged positioned in a vicinity of an imaging-hindering light source flickering on and off cyclically, the image generation control device comprising: a memory configured to store a program; and a processor coupled to the memory and configured to execute the program stored in the memory to: make the image-capturing unit perform exposure during a plurality of the exposure periods that respectively correspond to a plurality of the expected light-off periods and capture one first image comprising the plurality of exposure periods, wherein the processor is configured to calculate an expected light-off period during which the imaging-hindering light source is turned off, based on a plurality of second images including the target area, the second images being captured in a plurality of captured frames by the image- capturing unit when a set value of an imaging frame rate is a first set value, wherein when the processor cannot calculate the expected light-off period, the processor is configured to adjust the first set value in such a way that the imaging frame rate is raised, and wherein the processor calculates the expected light-off period again based on a plurality of second images including the target area that are captured by the image-capturing unit, based on the adjusted first set value, in combination with the other elements of the claim.  The closest prior art of record, Okamoto in view of Usui and further in view of Hakayama teaches an imaging device which captures a plurality of partial exposure during light off periods and combines them to generate a final image.  However, the combination does not suggest performing an additional detection 
Claims 4-7 are allowable due to their dependence on claim 3.
Claim 8 is allowable because the prior art of record fails to teach or suggest an image generation control method configured to generate an image of an object to be imaged positioned in a vicinity of an imaging-hindering light source flickering on and off cyclically, the image generation control method comprising: calculating, based on luminance variation within a target area including the imaging- hindering light source and the object to be imaged, an expected light-off period during which the imaging-hindering light source is turned off; wherein the calculating includes making the image-capturing unit perform exposure during a plurality of the exposure periods that respectively correspond to a plurality of the expected light- off periods and capture one first image comprising the plurality of exposure periods, and wherein the image generation control method further comprises adjusting a first set value in such a way that the imaging frame rate is raised when the expected light-off period cannot be calculated and calculating the expected light-off period again based on a plurality of second images including the target area that are captured by the image-capturing unit, based on the adjusted first set value, in combination with the other elements of the claim.  The closest prior art of record, Okamoto in view of Usui and further in view of Hakayama teaches an imaging device which captures a plurality of partial exposure during light off periods and combines them to generate a final image.  However, the combination does not suggest performing an additional detection with increased frame rate.  Therefore, the combination fails to teach or suggest “wherein the calculating includes making the image-capturing unit perform exposure during a plurality of the exposure periods that respectively correspond to a plurality of the expected light- off periods and capture one first image comprising the plurality of exposure periods, and wherein the image generation control method further comprises adjusting a first set value in such a way that the imaging frame rate is raised when the expected light-off period cannot be calculated and calculating the expected light-off period again based on a plurality of second images including the target area that are captured by the image-capturing unit, based on the adjusted first set value” as currently claimed.
Claim 9 is a non-transitory computer readable medium variant of the method of claim 8 and is allowable for reasons similar to those of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696